Order filed September 30, 2021




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-21-00194-CV
                                     __________

     IN THE MATTER OF THE ESTATE OF ESTHER ABELL
                  DENTON, DECEASED


                        On Appeal from the County Court
                            Midland County, Texas
                         Trial Court Cause No. P14779


                                     ORDER
      Douglas A. Denton, Appellant, has filed a notice of appeal indicating that he
wishes to appeal various rulings by the trial court related to two orders: (1) Order
Granting Motion for Declaratory Judgment, Closing Estate and Discharging
Administrator, which was purportedly signed on April 7, 2021, and (2) Order to Pay
Attorney’s Fees and Expenses, which was signed on May 26, 2021. Both orders
may be appealable orders. This court is concerned about the timeliness of the notice
of appeal with respect to the order that was purportedly signed on April 7.
         We notified Appellant of our concern, and he filed a response pointing out
that the Order Granting Motion for Declaratory Judgment, Closing Estate and
Discharging Administrator could not have been signed by the trial court on April 7
because the hearing with respect to that order was not conducted until April 30. We
have reviewed the documents filed by Appellant and the trial court’s order, and we
agree with Appellant. The order itself indicates that it was entered “after hearing on
April 30[,] 2021.” Because April 7 appears to have been an impossible date, we
abate this appeal and remand the cause to the trial court so that the trial court may
determine on what date it actually signed the order and then issue an order clarifying
the date of the trial court’s signature.
         Accordingly, we abate this appeal and remand the cause to the trial court so
that it may clarify the date on which it signed the Order Granting Motion for
Declaratory Judgment, Closing Estate and Discharging Administrator. The district
clerk is directed to immediately send to the clerk of this court any order issued by
the trial court in this matter. This appeal will be reinstated upon receipt of such
order.
         The appeal is abated.


                                               PER CURIAM


September 30, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2